Citation Nr: 1105918	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling 
for residuals of left Achilles' tendon injury (left ankle 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to September 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's left ankle disability results in no more than mild 
limitation of motion and does not result in ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for 
the Veteran's left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 
5024, 5271 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Service connection was established for a left ankle disability in 
a February 1980 rating decision and a noncompensable disability 
rating was assigned at that time.  Currently, a 10 percent 
evaluation for the Veteran's left ankle disability is in place.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Veteran's left ankle disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of the 
ankle.  Under those criteria, a 10 percent rating is assigned for 
moderate limitation of motion and a 20 percent rating is assigned 
for marked limitation of motion.

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  
It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The record is absent for any evidence of ankylosis or malunion, 
hence, the Board finds no other criteria appropriate for rating 
this disability.

In September 2006, a VA outpatient treatment report revealed that 
the Veterans left foot range of motion dorsiflexion was measured 
passively at 10 degrees and actively at 15 degrees with pain.  
His plantar flexion was measured at 35 degrees.  While his left 
foot range of motion was recorded, there is no evidence that the 
DeLuca factors were considered.  That is, the treatment report 
did not indicate whether the Veteran's complaint of pain resulted 
in additional limitation of motion.  Thus, this report provides 
limited evidence with respect to the rating criteria under which 
the Veteran's left ankle disability is evaluated, but does appear 
to provide some evidence against this claim.

A VA outpatient treatment report from November 2006 indicated 
that the Veteran complained with left foot and ankle pain.  On a 
scale of zero to 10, the Veteran rated his pain at 5.  However, 
the report does not indicate range of motion of the Veteran's 
left ankle and thus provides limited evidence with respect to the 
applicable rating criteria.

In October 2007, the Veteran underwent a VA examination of his 
left ankle.  There, the examiner noted that the Veteran's medical 
records were available and reviewed, however, the claims file was 
"not requested."  The Board notes that there is no regulatory 
or statutory requirement for review of the claims file.  Rather, 
38 C.F.R.  § 4.1 requires that each disability be reviewed in 
relation to its history.  Where that history is provided by the 
veteran, or for that matter, by sources other than the claims 
file, and the history is accurate, review of the claims file 
reduces to a mere ministerial act.  More specifically, the 
examiner indicated his review of the Veteran's relevant medical 
records and recounted a detailed history of the Veteran's left 
ankle disability, which was accurate.  Thus, the October 2007 
examination conducted with a review of the Veteran's disability 
in relation to an accurate history of that disability is a 
sufficient examination for rating purposes.

With respect to the Veteran's left ankle range of motion, 
dorsiflexion was measured from zero to 10 degrees without pain.  
Plantar flexion was measured from zero to 45 degrees without 
pain.  The report included the finding that there were no 
constitutional symptoms of arthritis and no ankylosis.  

In general, the Veteran's left ankle disability did not result in 
pain, instability stiffness, weakness, episodes of dislocation or 
subluxation, flare-ups, or inflammation, providing evidence 
against this claim.

In September 2008, the Veteran was afforded another VA 
examination of his left ankle disability, conducted by the same 
examiner who performed the October 2007 VA examination.  The 
results from this examination were essentially identical to the 
October 2007 VA examination, particularly with respect to left 
ankle range of motion, pain, or the lack thereof upon range of 
motion measurement, and no ankylosis, providing only more 
evidence against this claim.  

The Board has also considered application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, supra.  Both the October 2007 and 
September 2008 VA examinations fail to indicate pain as a result 
of the Veteran's left ankle disability.  Indeed, while August, 
September, and November 2006 VA outpatient treatment reports 
indicate that the Veteran's left ankle disability caused him 
pain, upon objective testing (repetitive motion) by the October 
2007 and September 2008 examiner, there was no additional 
limitation of motion.  

Such findings do not provide for a higher disability rating in 
this case.  Indeed, the DeLuca factors go to additional loss of 
function caused by limitation of motion due to pain.  In the 
October 2007 and September 2008 examination reports, the examiner 
indicated that upon repetitive dorsiflexion and plantar flexion, 
which tested for increased pain, weakness, fatigability, 
incoordination, and lack of range of motion, the Veteran 
exhibited the same range of motion and no pain.  In short, there 
is no additional loss of function caused by limitation of motion 
due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not allow for a disability rating higher than 10 
percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Based upon the foregoing, the Board finds that the evidence shows 
that the Veteran's disability more closely approximates the 
criteria providing for a 10 percent disability under Diagnostic 
Code 5271, moderate limitation of motion.  Marked limitation of 
motion is simply not indicated and the Veteran's statements, 
insofar as he has contended his disability warrants a higher 
disability evaluation, is outweighed by the results of two VA 
examinations that provide highly probative evidence against this 
claim, outweighing the Veteran's lay statements (which have been 
considered) regarding the contention that a higher evaluation is 
warranted. 

Range of motion of the Veteran's left ankle has always been 
nearly normal, even considering pain, when noted.  Hence, his 
left ankle disability does not approximate the criteria for a 
disability rating higher than the 10 percent already assigned, 
for any period on appeal.

As briefly discussed above, the Board has also looked at other 
diagnostic codes for rating the Veteran's left ankle disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 20 
percent rating is warranted for ankylosis of the ankle, when 
shown to specified degrees and position.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

In this case, the ranges of motion in the October 2007 and 
September 2008 VA examination reports have been discussed, and 
they do not indicate ankylosis of the left ankle.  Accordingly, 
the evidence does not show that the Veteran has ankylosis of the 
left ankle and a higher rating under Diagnostic Code 5270 is not 
warranted.

There are no other diagnostic codes, reviewed by the Board, that 
would afford the Veteran a higher than 10 percent rating for his 
service-connected right ankle disability.  The maximum available 
rating based on limitation of motion, to include functional loss, 
is 20 percent.  See 38 C.F.R. § 4.71, Code 5271; Johnston, supra; 
Deluca, supra.  However, as discussed above, an additional rating 
for limitation of motion of the Veteran's left ankle is not 
warranted.  It is also important for the Veteran to understand 
that the Veteran's pain, when noted, was considered in providing 
the 10 percent evaluation.

The Board does not find evidence that the rating assigned for the 
Veteran's left ankle disability should be increased for any other 
separate period based on the facts found during the entire appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.  

Based on the evidence of record, the Veteran is appropriately 
rated at 10 percent disabling for a left ankle disability.  The 
preponderance of the evidence of record is against a grant of a 
higher evaluation, and his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Board has also considered whether referral for a rating 
outside of the schedule is warranted.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Further, the Board must address 
referral under 38 C.F.R. §3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's disability 
resulting from a left ankle disability.  There are no 
manifestations of the Veteran's left ankle disability that have 
not been contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Indeed, the record is absent 
for any evidence of marked interference with employment or any 
periods of hospitalization due to his left ankle disability.  

The Board notes that in a VA outpatient treatment report from 
September 2006, the Veteran reported that the pain in his left 
foot is at "a high level and interfering with his work."  
However, there is no evidence of record to suggest that the 
Veteran has missed work due to his left ankle disability or that 
he is unemployed due to his left ankle disability.  Indeed, at 
that time, the Veteran was employed as an air conditioning 
repairman for 40 to 50 hours a week.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.  The post-service medical evaluations only support 
this finding, indicating the minimal nature of the problem at 
this time. 





Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in September 2007 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
held that more specific notice was necessary for an increased 
rating claim, to include providing the applicable rating 
criteria.  However, Vazquez-Flores was overruled, in part, 
eliminating the requirement that such notice must include 
information about the diagnostic code under which a disability is 
rated, and notice about the impact of the disability on daily 
life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In 
any event, while not required, the Veteran was provided with the 
specific language of the diagnostic criteria in post-adjudicatory 
documents.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.




ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


